Citation Nr: 1301218	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  11-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In October 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record.  


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service. 

2. The Veteran has bilateral hearing loss for VA purposes which is related to service. 

3. The Veteran's tinnitus began during service and has continued ever since. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but essentially it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect that the Veteran's hearing loss developed to degree of 10 percent within one year from the date of termination, March 1970, and therefore service connection on a presumptive basis is not warranted.  38 C.F.R §3.309(a).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his bilateral hearing loss is due to his exposure to loud noise in service, specifically weapons training and guard duty near helicopters. 

Service treatment records demonstrate that the Veteran's hearing was within normal limits during service and upon exit.  The August 1969 entry examination was conducted using American Standards Association (ASA).  As subsequent hearing tests are done using International Standards Organization (ISO)-American National Standards Institute (ANSI) conversion is necessary to compare testing results.  ASA measurements are converted to ISO-ANSI standards by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz, respectively. 

Converted ISO to ASA results from August 1969 are as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
5
0
5
5
10

April 1971 ASA results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
20
10
10
5
0


Both the August 1969 entry and April 1971 exit examinations revealed hearing within normal limits.  Records reflect no subjective reports of ear or hearing problems.  All examinations were negative for complaints of, treatment for, or diagnosis of hearing loss.  

In November 2010 a VA examination was conducted and the Veteran was diagnosed with normal to moderately severe bilateral hearing loss.  Specifically, audiometric testing revealed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
35
40
45
50
70
88
LEFT
40
35
45
35
70
88

The November 2010 VA examiner reviewed the claims file, nothing that the variation in normal thresholds are most likely due to change from ASA reference at enlistment to ISO reference at separation.   The examiner noted the Veteran's report of in service noise exposure of helicopters, artillery and gunfire and post service occupation as office manager of a tire store with some shop noise but he was in the office most of the time.  The Veteran reported experiencing recurrent tinnitus with the onset being 40 years ago when he was in service.  The examiner opined that as the Veteran had normal hearing at separation it is not likely that his hearing loss and tinnitus are result of noise exposure in service.  The examiner noted that civilian noise exposure and presbycusis are factors.  

In January 2012 NN, a private otolaryngologist, reviewed the Veteran's claims file and provided an opinion.  NN noted the Veteran's report that he first noticed tinnitus while in Vietnam in service when he was exposed to gunfire and aircraft noise, although there was no record of tinnitus at the time of discharge.  NN opined that it was at least as likely as not that tinnitus began during his tour of Vietnam.  NN noted the Veteran's family history of hearing loss and progressively lost hearing over the years, and opined that it is as likely as not related to military service because of the noise exposure in addition to the family history of hearing loss.  NN diagnosed tinnitus and stated that although it is entirely possible that tinnitus started in military due to military exposure, there is no clear record of this or proof of that, other than the patient's history. 

In a January 2012 statement the Veteran's wife reported his history of hearing problems.  She stated that she did not notice his hearing as a problem when they were first married but there were times when he would ask if she hearing "ringing" sound or a high pitched sound.  She also reported that he could not sleep well as the ringing was worse at night.  The Veteran's wife reported that the last ten to fifteen years his hearing as gotten worse, that at first she thought it was "selective" hearing but she realized that he cannot hear her in certain situations, such as groups of people or being far apart.  

At the October 2011 Board hearing the Veteran testified in service noise exposure of weapons training without ear protection, and some exposure to helicopters while on guard duty but he was primarily in an administrative office.  He testified that the ringing in his ears began in service and has continued ever since.  The Veteran also testified that he does not remember having a hearing test done upon exit as he was sent from Vietnam to Oakland where he was discharged within a day.

The evidence of record demonstrates that the Veteran has bilateral hearing loss and tinnitus.  He was exposed to acoustic trauma in service.  

The Veteran has consistently reported that he has experienced intermittent ringing in his ears since service.  The Veteran is competent to report as to symptoms that he experiences, such as ringing in his ears.  His wife is competent to report that he has complained about ringing in his ears since service.  The Board finds their reports to be credible.  Therefore there is competent and credible evidence of tinnitus since service.  NN opined that it was at least as likely as not that tinnitus began during service. The VA examiner opined that tinnitus was not related to service as there was no hearing loss upon exit, however tinnitus and hearing loss are not inclusive and hearing loss is not required to establish tinnitus.  There is no probative evidence against a finding that the Veteran's tinnitus began in service.  As such, service connection for tinnitus is warranted. 

The Veteran had normal hearing at separation; however he testified that he was not given a hearing examination upon separation.  The VA examiner opined that it is not likely that his hearing loss is the result of noise exposure in service as the Veteran had normal hearing at separation, noting civilian noise exposure and presbycusis as other factors.  The Veteran testified that he had no post-service noise exposure and the Board finds his report to be credible.  The Veteran's wife reported that he has had hearing difficulty for a while.  NN noted the Veteran's family history of hearing loss and progressively lost hearing over the years, and opined that it is as likely as not related to military service because of the noise exposure in addition to the family history of hearing loss.  There are two conflicting opinions based on the same evidence, normal hearing upon exit.  The evidence is in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss is a result of service.  See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
MARK W. GREENSTREET   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


